PER CURIAM.
We have for review Rodriguez v. State, 742 So.2d 422 (Fla. 2d DCA 1999), which is a per curiam decision without opinion citing only to Peart v. State, 705 So.2d 1059 (Fla. 3d DCA 1998), quashed, 756 So.2d 42 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981).
This Court recently held in Peart v. State, 756 So.2d 42 (Fla.2000), that a defendant may seek postconviction relief based on a claim that he or she was not advised of the immigration consequences of a plea. We emphasize that all such claims filed subsequent to our decision in Wood v. State, 750 So.2d 592 (Fla.1999), must be filed pursuant to a motion under Florida Rule of Criminal Procedure 3.850. See Peart, 756 So.2d at 45. Rodriguez is quashed as being inconsistent with our decision in Peart.
It is so ordered.
*1170SHAW, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
WELLS, C.J., and HARDING and QUINCE, JJ., dissent.